Case 21-31527-KRH         Doc 15    Filed 05/21/21 Entered 05/21/21 14:56:56             Desc Main
                                   Document     Page 1 of 14

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
FORREST ANDRE PARKER SR.                      )      Case No. 21−31527−KRH
                                              )      Chapter 13
                       Debtor                 )

    NOTICE OF MOTION TO EXTEND THE AUTOMATIC STAY AND HEARING

        The above named Debtor, by counsel, has filed a Motion to Extend the Automatic Stay
with the Court pursuant to 11 U.S.C. § 362(c)(3)(B). Your rights may be affected. You should read
these papers carefully and discuss them with your attorney, if you have one.

NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE HELD
ON June 2, 2021 at 12:00 p.m. in Honorable Judge Kevin R. Huennekens’ Courtroom, U.S.
Bankruptcy Court, 701 E. Broad Street, Room 5000, Richmond, VA 23219.

       If you want to be heard on this matter, then no later than three (3) days before the date of
the hearing, you or your attorney must:

        1. File with the court, at the address below, a written response pursuant to Local Rule
9013-1(H). If you mail your response to the Court for filing, you must mail it early enough so
that the Court will receive it on or before the date stated above.

                                Clerk of Court
                                United States Bankruptcy Court
                                701 E. Broad Street, Room 4000
                                Richmond, VA 23219-3515

         2. You must also mail a copy to:

                                James E. Kane, Esquire
                                Kane & Papa, PC
                                P.O. Box 508
                                Richmond, VA 23218

        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the Motion and may enter an Order granting that relief.




James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 21-31527-KRH        Doc 15    Filed 05/21/21 Entered 05/21/21 14:56:56            Desc Main
                                  Document     Page 2 of 14

                                             Respectfully submitted,

                                             FORREST ANDRE PARKER SR.
                                             By Counsel


/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor

                                CERTIFICATE OF SERVICE

        I certify that on May 21, 2021, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                2
Case 21-31527-KRH        Doc 15     Filed 05/21/21 Entered 05/21/21 14:56:56              Desc Main
                                   Document     Page 3 of 14

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
FORREST ANDRE PARKER SR.                      )       Case No. 21−31527−KRH
                                              )       Chapter 13
                       Debtor                 )


  MOTION TO EXTEND AUTOMATIC STAY AND MEMORANDUM IN SUPPORT

         COMES NOW, FORREST ANDRE PARKER SR. (the “Debtor”), by counsel, pursuant

to 11 U.S.C. § 362(c)(3)(B) and files the following Motion to Extend Automatic Stay and

Memorandum in Support Thereof, and affirmatively states as follows:

                                           Jurisdiction

         1.    Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

         2.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

         3.    Venue is proper pursuant to 28 U.S.C. § 1409.

                                        Background Facts

         4.    On May 6, 2021 (hereinafter the “Petition Date”), the Debtor filed a petition for

relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         5.    Within the year prior to filing the instant case, Debtor has been a debtor in one (1)

pending Chapter 13 bankruptcy case which was filed on October 20, 2020 and dismissed on or

about November 23, 2020 (Case No. 20-34186) (the “previous case”). The Debtor has also been

a debtor in a Chapter 13 case that was filed on January 15, 2020 and dismissed on or about February

18, 2020 (Case No. 20-30233), and a Chapter 13 case that was filed on July 9, 2019 and dismissed

on or about August 29, 2019 (Case No. 19-33568).
                                                  3
Case 21-31527-KRH        Doc 15     Filed 05/21/21 Entered 05/21/21 14:56:56             Desc Main
                                   Document     Page 4 of 14

       6.      The previous cases were all administratively dismissed by the Court because the

Debtor was pro se in all these cases and failed to file the necessary documents. The previous cases

were all filed to stay a foreclosure on real estate owned by the Debtor at 26640 Laurel Grove Court,

Mechanicsville, MD. In the instant case the Debtor is represented by counsel and, as part of this

case will be selling or surrendering said property.

                                    Facts of the Instant Case

       7.      In the instant case, the Debtor has proposed a Chapter 13 Plan (the “Plan”) that

commits to pay the Trustee all projected disposable income, $50.00 per month for a period of one

(1) month, and then $1,500.00 per month for a period of eighteen (18) months.

       8.      Among other provisions, the Plan proposes the following: Payment through the

Trustee to Lees Hill Community Association for homeowner dues, and to unsecured creditors a

dividend of approximately one hundred percent (100%). The Debtor is hoping to conduct a short

sale of the real estate at 26640 Laurel Grove Court, Mechanicsville, MD.

                                            Discussion

       9.      Because the instant case was commenced within one (1) year of the dismissal of

the prior case, the automatic stay in the instant case will expire “with respect to any action taken

with respect to a debt or property securing such debt or with respect to any lease . . . ” unless the

Court extends the automatic stay. 11 U.S.C. § 362(c)(3)(A) and (B).

       10.     Pursuant to 11 U.S.C. § 362(c)(3)(B), Debtor must demonstrate to the Court that

the instant case was filed in good faith in order to obtain an extension of the automatic stay.

       11.     If the Court finds grounds for presuming the instant case was filed “not in good

faith,” § 362(c)(3)(C) would impose a burden on Debtors to overcome such presumption and prove

good faith by clear and convincing evidence. If, however, the Court finds no grounds for presuming

the instant case was filed “not in good faith,” Debtors must merely prove good faith by a


                                                 4
Case 21-31527-KRH         Doc 15    Filed 05/21/21 Entered 05/21/21 14:56:56               Desc Main
                                   Document     Page 5 of 14

preponderance of the evidence. In re Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re

Ball, 336 B.R. 268, 273 (Bankr. M.D.N.C. 2006).

       12.     Within the context of motions to continue the automatic stay pursuant to

§ 362(c)(3), In re Chaney, 362 B.R. 690, 694 (Bankr. E.D. Va. 2007), instructs that the term “good
                                                                                                     th
faith” was defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d 968, 972 (4
                                                                               th
Cir. 1982), further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4 Cir. 1986), and left

unchanged by Congress when it created § 362(c)(3). Chaney at 694.

       13.     Pursuant to Neufeld v. Freeman, good faith determinations require courts to

consider, inter alia, “the percentage of proposed repayment, the debtor’s financial situation, the

period of time payment will be made, the debtor’s employment history and prospects, the nature

and amount of unsecured claims, the debtor’s past bankruptcy filings, the debtor’s honesty in

representing facts, and any unusual or exceptional problems facing the particular debtor.” Id. at

152, citing Deans v. O’Donnell, 692 F.2d at 972. The focus of the inquiry is “to determine whether

or not . . . there has been ‘an abuse of the provisions, purpose, or spirit’ of Chapter 13 in the

proposal or plan.” Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20
          th
at 319 (14 ed. 1978).

       14.     In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be extended pursuant to § 362(c)(3), “the court must be satisfied

that the plan in the new case will succeed where the plan in the prior case did not. Usually this will

require a finding that some change in the financial or personal affairs of the debtor has occurred

that will allow the debtor to perform under the terms of the plan in the new case. But the inquiry

does not end there. The court needs to determine that the repetitive filing does not violate the spirit

of the Bankruptcy Code. The new case must not be a ploy to frustrate creditors. It must represent



                                                  5
Case 21-31527-KRH          Doc 15    Filed 05/21/21 Entered 05/21/21 14:56:56            Desc Main
                                    Document     Page 6 of 14

a sincere effort on the part of the debtor to advance the goals and purposes of chapter 13.” Chaney

at 694.

                                             Argument

          15.   In the case sub judice there is a presumption that the instant case was filed “not in

good faith” as to all creditors. Therefore, Debtor must prove by clear and convincing evidence that

the instant case was filed in good faith.

          16.   In the instant case, the Debtor has acted in good faith, and Debtor requests that the

Court grant an extension of the automatic stay as to all creditors, as to Debtor and his property,

and as to the property of the estate for the duration of the instant case. In support thereof, Debtor

submits an Affidavit, which is attached hereto as Exhibit “1” and incorporated herein by this

reference.

          17.   Applying the Neufeld factors to Debtor’s circumstances and to this case leads to

the following conclusions:

          a.    Percentage of proposed repayment - The Plan proposes to pay a dividend of 100%

to non-priority unsecured creditors. Such creditors would receive a dividend of 100% if Debtor

were to file a Chapter 7 bankruptcy case. Application of this factor favors a finding of good faith.

          b.    Debtor’s financial situation – Debtor has income from employment as an

administrator and the Boys and Girls Club of Fredericksburg where he has worked for 20 years.

Application of this factor favors a finding of good faith.

          c.    Period of time payment will be made - The period of time in which payments will

be made is reasonable and is based upon the Debtor’s best efforts. Application of this factor favors

a finding of good faith.




                                                  6
Case 21-31527-KRH          Doc 15    Filed 05/21/21 Entered 05/21/21 14:56:56               Desc Main
                                    Document     Page 7 of 14

         d.    Debtor’s employment history and prospects – Debtor has income from employment

as an administrator and the Boys and Girls Club of Fredericksburg where he has worked for 20

years. Application of this factor favors a finding of good faith.

         e.    Nature and amount of unsecured claims – Debtor’s Schedule F non-priority

unsecured debts are estimated to be approximately $11,871.00. Debtor has not incurred any

unsecured debt for luxury goods or services or any unsecured debt due to revolving credit accounts

or pay day loans within the 90 days prior to filing the instant case. Application of this factor favors

a finding of good faith.

         f.    Debtor’s past bankruptcy filings - The instant Motion is required due to the fact

that the Debtor’s previous case that was dismissed within one (1) year of the Filing Date hereof.

The Affidavit attached hereto as Exhibit “1” describes fully the reasons that the previous case was

dismissed. Debtor incorporates such explanation herein by this reference. Debtor’s hardships do

not indicate an abuse of the bankruptcy system; rather, they indicate an honest but thus far

unsuccessful attempt to financially reorganize. Application of this factor favors a finding of good

faith.

         g.    Debtor’s honesty in representing facts – Debtor has fully disclosed all assets,

liabilities, and pertinent information regarding personal and financial affairs and is prepared to

cooperate fully with the Chapter 13 Trustee. Application of this factor favors a finding of good

faith.

         h.    Any unusual or exceptional problems facing the particular debtors – There are no

unusual or exceptional problems facing Debtor. Application of this factor favors a finding of good

faith.

         18.   Debtor asserts that the instant case does not “violate the spirit of the Bankruptcy

Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a sincere effort on the part


                                                   7
Case 21-31527-KRH         Doc 15    Filed 05/21/21 Entered 05/21/21 14:56:56             Desc Main
                                   Document     Page 8 of 14

of the debtor to advance the goals and purposes of chapter 13”. See Chaney at 694. In support

hereof, the Debtor asserts the following additional arguments:

       a.      The timing of the petition – Between the dismissal of the previous case and the

instant case, Debtor did not act in a manner so as to purposely delay payment of debts and did not

delay in filing the instant case so as to intentionally frustrate creditors. Debtor’s actions in this

regard indicate an intent to use the bankruptcy system to resolve debts in an appropriate manner.

Application of this factor favors a finding of good faith.

       b.      How the debt(s) arose – The debts in this case arose primarily over a period of time

extending back several years. The debts were not the result of misuse of credit or luxury spending;

rather, they arose as a result of ordinary living expenses that Debtor became unable to repay.

Application of this factor favors a finding of good faith.

       c.      The debtor’s motive in filing the petition – Debtor’s motive in filing this case is to

apply best efforts to repay creditors and receive a fresh start through bankruptcy. Application of

this factor favors a finding of good faith.

       d.      How the debtor’s actions affected creditors – The Plan provisions and treatment of

creditors are generally described in paragraph 7, supra. This factor will rarely favor a debtor,

because “[f]iling for bankruptcy relief will almost always prejudice one's creditors.” Galanis, 334

B.R. at 696.

       e.      Changes in circumstance and ability to complete this case – The Affidavit attached

hereto as Exhibit “1” describes fully the Debtor’s changes in circumstances and explain both the

legitimate bases for the filing of this case as well as the Debtor’s ability to complete this case.

Debtor incorporates such explanations herein by this reference. Application of this factor favors a

finding of good faith.




                                                  8
Case 21-31527-KRH        Doc 15     Filed 05/21/21 Entered 05/21/21 14:56:56               Desc Main
                                   Document     Page 9 of 14

       WHEREFORE, for the foregoing reasons, FORREST ANDRE PARKER SR. respectfully

requests this Honorable Court to enter an Order extending the automatic stay as to all creditors, as

to Debtor and Debtor’s property, and as to the property of the estate for the duration of the instant

case, and for such other and further relief as to the Court shall be deemed appropriate.

                                              Respectfully submitted,

                                              FORREST ANDRE PARKER SR.
                                              By Counsel


/s/ James E. Kane
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor




                                                 9
Case 21-31527-KRH        Doc 15    Filed 05/21/21 Entered 05/21/21 14:56:56            Desc Main
                                  Document     Page 10 of 14




                                CERTIFICATE OF SERVICE

        I certify that on May 21, 2021, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                10
Case 21-31527-KRH        Doc 15      Filed 05/21/21 Entered 05/21/21 14:56:56           Desc Main
                                    Document     Page 11 of 14



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
FORREST ANDRE PARKER SR.                      )        Case No. 21−31527−KRH
                                              )        Chapter 13
                      Debtor                  )

                     AFFIDAVIT OF FORREST ANDRE PARKER SR.

         FORREST ANDRE PARKER SR. hereby states as follows:

         1.    My name is FORREST ANDRE PARKER SR. I am above the age of 18 years, and

competent to make this affidavit.

         2.    I have personal knowledge of the facts set forth in this affidavit.

         3.    I reside at 16116 Tri Gate Road, Chester, VA 23831.

         4.    I have income from employment as an administrator and the Boys and Girls Club

of Fredericksburg where I have worked for 20 years. I am the debtor in the present bankruptcy

case.

         5.    During the one (1) year prior to filing the present case, I was a debtor in one (1)

pending bankruptcy case that was dismissed.

         6.    Within the year prior to filing the instant case, Debtor has been a debtor in one (1)

pending Chapter 13 bankruptcy case which was filed on October 20, 2020 and dismissed on or

about November 23, 2020 (Case No. 20-34186) (the “previous case”). The Debtor has also been

a debtor in a Chapter 13 case that was filed on January 15, 2020 and dismissed on or about February

18, 2020 (Case No. 20-30233), and a Chapter 13 case that was filed on July 9, 2019 and dismissed

on or about August 29, 2019 (Case No. 19-33568).

         7.    The previous cases were all administratively dismissed by the Court because the I

was pro se in all these cases and failed to file the necessary documents. The previous cases were
                                                  11
Case 21-31527-KRH         Doc 15    Filed 05/21/21 Entered 05/21/21 14:56:56            Desc Main
                                   Document     Page 12 of 14

all filed to stay a foreclosure on real estate owned me at 26640 Laurel Grove Court,

Mechanicsville, MD. In the instant case I am represented by counsel and, as part of this case I will

be selling or surrendering said property.

       8.      In the instant case, the I have proposed a Chapter 13 Plan (the “Plan”) that commits

to pay the Trustee all projected disposable income, $50.00 per month for a period of one (1) month,

and then $1,500.00 per month for a period of eighteen (18) months.

       9.      Among other provisions, the Plan proposes the following: Payment through the

Trustee to Lees Hill Community Association for homeowner dues, and to unsecured creditors a

dividend of approximately one hundred percent (100%). I am hoping to conduct a short sale of

the real estate at 26640 Laurel Grove Court, Mechanicsville, MD. I have listed all of my assets

and all of my debts and have fully and accurately disclosed all of my income and expenses in the

Schedules in this case.

       10.     After the dismissal of my previous case, I acted as fast as I reasonably could to

retain a bankruptcy attorney to file this case for me because I want to use the bankruptcy system

to resolve my debts.

       11.     My debts arose as a result of ordinary living expenses. The debt I have has

accumulated over several years and is not the result of any purchases of luxury goods or services.

       12.     I have not incurred any unsecured debt due to revolving credit accounts or pay day

loans within the 90 days prior to filing the instant case.

       13.     I desire to use the bankruptcy system to obtain a fresh start and have not been

attempting to evade my responsibilities or delay my creditors’ attempts to collect.

       14.     My income is consistent and likely to remain so during this case. My household

expenses are not likely to change substantially. I believe I will be able to make my payments to

the Trustee and meet my other obligations as they come due throughout this case.


                                                  12
Case 21-31527-KRH      Doc 15    Filed 05/21/21 Entered 05/21/21 14:56:56           Desc Main
                                Document     Page 13 of 14

       WITNESS the following signature and seal on May 7, 2021.



                                         /s/ FORREST ANDRE PARKER SR. (seal)
                                              FORREST ANDRE PARKER SR.



State of Virginia
At Large; to wit:

The foregoing instrument was signed on May 7, 2021 by FORREST ANDRE PARKER SR.


                                                       /s/ Cristina Marie Diez
                                                                    Notary Public


My Commission Expires:             August 31, 2024
Notary Registration Number:          7691239




                                            13
ÿ12345ÿ62789 ÿ Case
                8ÿ5 25ÿ21-31527-KRH
                          79 9ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ144ÿ955ÿ 97ÿPage
                                                                                927914ÿof ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ974ÿ7274ÿ28
                                               Doc 15 Filed 05/21/21 Entered 05/21/21 14:56:56 Desc Main
                                                                                                                                   7 ÿ 87ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ!"##$%ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ648Document
                                                          48&89929ÿ11'ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ(!)ÿ*27ÿ8
                                                                                              14
                                                                                                                          2ÿ78447ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ24ÿ#)$%)+#($,-ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ))#ÿ 7.ÿ5 84ÿ78447ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ-9 . ÿ/ÿ#%#)0$)111ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ*2748ÿ29789 7ÿ ÿ/98992ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ54 2892ÿ/ÿ##%)"$%!3)ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ-9 . ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ489ÿ62ÿ#)ÿ))5)15"(ÿ*2&ÿ#!#)ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ.54ÿ49ÿ4869 4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ7&8&897ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ9ÿ492 925ÿ4869 4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ'ÿ9ÿ ÿ)!+1(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ775ÿ28 7 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ775ÿ28 7 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ:84469554ÿÿ#03!%$!+1(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ' ÿ ÿ)1"(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ'9ÿ ÿ+)(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ;95 ÿ<ÿ#(10"$)1"(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&9769554ÿ'ÿ)3%+"$!+)(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ.24ÿ6 8724ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2*'-&6*<&ÿ94ÿ&*ÿ&-*-=$-ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2924ÿ'2848ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ.24ÿ-4 8ÿ47488775ÿ 884 4 ÿÿÿÿÿÿÿÿÿÿÿÿÿ<&*-<1ÿ-*/*<*ÿ*-/*ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ#33"!ÿ12845ÿ:8 64ÿ 87ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ6295ÿ 4ÿ1"ÿ++++ÿÿ(!!ÿ,22ÿ1ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ'9ÿ9>ÿ(%"3ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ64 .29 69554ÿ62ÿ#!3+0$""(#ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ6 8 4ÿ1ÿ()#!%$!!!!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ'12*1'ÿ'ÿÿÿ)0)!)$(%"3ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ29699 ÿ ÿ.95ÿ 87ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ74825ÿ-4644ÿ4869 4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ144ÿ955ÿ 97ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ(%!ÿ*ÿ8 2ÿ78447ÿ"7.ÿ45 8ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ478259?4ÿ 564 ÿ9 48279ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ00!)ÿ95ÿ2 99 ÿ'@ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ-9 . ÿ/ÿ#%#)0$)13)ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ'ÿ9ÿ ÿ(%"3ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ484489 38ÿ/ÿ##"!1$0+(!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ'.95245 .92ÿ'ÿ)0)!)$(%"3ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ648 48&89929ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ942ÿ* 7489 8ÿ-47 8279 ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ-4792ÿ79774ÿ ÿ/ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ))#ÿÿ5 84ÿ7ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ#+313ÿ:829 5 82ÿ7ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ1(!!ÿ7 ÿ' 97ÿ'@ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ54 2892ÿ/ÿ##%)"$%!3)ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ64 .29 69554ÿ62ÿ#!3+0$"0#)ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ974ÿ)+!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ-9 . ÿ/ÿ#%#%+$)03%ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ- 3487 ÿ .7?ÿ .49ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ77 84ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ))0!!ÿ'2852@ÿ28964ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ'ÿ9ÿ ÿ%)1!!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ787ÿ959ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ974ÿ%)!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ489 ÿ/ÿ#%#0"$)1!!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ0)0ÿ*27ÿ629ÿ78447ÿ974ÿ)0!!ÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ- 69554ÿ62ÿ#!1+#$#10%ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ-9 . ÿ/ÿ#%#)0$"3##ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ/ÿ24 7ÿ ÿ&2 279 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ/98992ÿ8497ÿ9 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ4 8847ÿ84ÿ'2848ÿ8ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ9 9 4ÿ ÿ7 48ÿ4869 4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ775ÿ28 7 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ01))ÿ44254ÿ124ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ'9ÿ ÿ)))+ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ' ÿ ÿ0!!)!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ484489 38ÿ/ÿ##"!1$0+#0ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ-9 . ÿ/ÿ#%#)1$)))+ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ-9 . ÿ/ÿ#%##+$0!)!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿA24ÿ*ÿ,24ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿA .ÿ'ÿ497?4825ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ?24ÿ*ÿ;24ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ,24ÿ7ÿ'2 2ÿ'ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ9 9 4ÿ ÿ7.4ÿÿ&8744ÿ$ÿ-49 ÿ"ÿ$-ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ%")ÿ2925ÿ1(($003$1"1"ÿ 4ÿ#%1+0))ÿÿÿÿÿÿÿÿÿÿÿ
ÿ)%)%ÿ*27ÿ28ÿ78447ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ(!)ÿ*ÿ8 2ÿ78447ÿ74ÿ"%!"ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ(#!#ÿ:54ÿ4 847ÿ28964ÿ74ÿ#!#ÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ'9ÿ ÿ+!1ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ-9 . ÿ/ÿ#%#)0$)1"0ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ-9 . ÿ/ÿ#%##3$%((!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ-9 . ÿ/ÿ#%#)1$!+!1ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&.4ÿ 55 @9ÿ84 9 947ÿ2ÿ348.264ÿ344ÿ3 24ÿ 8ÿ 79 4ÿ4ÿ7 ÿ2ÿ4596482354ÿBCÿ 8ÿ 59 274ÿBCÿ284ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿBCA'6 82ÿ.24ÿ2ÿ<279 25ÿ 9279 ÿÿÿÿÿÿÿÿÿBC'48 25ÿ 8 487ÿ72 4DDÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ*ÿ ÿ12345ÿ62789 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ62952354ÿ84 9 947ÿÿÿÿ#%ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 24ÿ84 9 947ÿÿÿÿÿ#ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ& 725ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ#+ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
